DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.
Response to Arguments
The claim objections are withdrawn in view of Applicant’s amendments.
Applicant’s arguments, see Remarks, filed 9/8/2022, with respect to the 35 U.S.C. 103 rejections of the claims have been fully considered but are not persuasive. Applicant makes the following arguments:
Applicant argues Kobayashi does not teach or suggest an iron powder containing oxygen or carbon in the claimed amounts. This argument is not persuasive. The limitation in question (i.e., “the iron-based powder is produced by providing an atomized iron powder with an oxygen content of 0.3-1.2% by weight and with a carbon content of 0.1-0.5% by weight”) is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Applicant has shown no features or properties in the final product (the iron-based powder) that are imparted by the use of an atomized iron powder having the claimed oxygen and carbon contents. This argument is therefore not persuasive. Furthermore, as the claimed powder undergoes reduction annealing, the presence of oxygen in the atomized iron powder will be decreased. Accordingly, so long as the prior art teaches or suggests an iron-based powder having less oxygen than the claimed atomized iron powder, the prior art is considered to render obvious the claimed invention.
Applicant also argues the presence of oxygen in the atomized iron powder surprisingly improves adhesion of copper particles to the iron powder (see Remarks, p. 9). However, Applicant points to no objective evidence that demonstrates unexpected results with respect to this adhesion property. This argument is therefore unpersuasive.
Applicant also argues Kobayashi does not teach or suggest an atomized iron powder containing carbon in the claimed amount because the powder of Kobayashi is preferably pure iron. This argument is not persuasive. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123. Kobayashi expressly teaches steel powder may be used (¶ 56). Even if Kobayashi states pure iron is preferable, the resulting powder of Kobayashi is a steel powder (¶ 68). As such, so long as the resulting prior art powder has the same features as that of the claimed iron-based powder, the rejection is proper. Applicant has presented no evidence that an iron-based powder obtained from an atomized iron powder having the claimed composition is any different from the prior art powder beyond arguing that the starting material is different, which, in itself, does not demonstrate any distinction over the prior art iron-based powder. The rejection is therefore maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2018/0193911).
Regarding claim 1, Kobayashi discloses an iron-based powder having copper adhered to the surface thereof (¶ 31). The copper is formed by reducing cuprous oxide powder to adhere to the surface of iron powder (¶ 63), which is atomized (¶ 101). The iron-based powder comprises 0.1-1.0 mass% C (¶ 48), the oxygen content is 0.3 mass% or less (¶ 74), and Cu comprises 0.5-4.0 mass% of the powder (¶ 48). While this composition is ostensibly directed to that of a mixed powder composition, Kobayashi expressly recognizes using an alloy steel powder rather than pure iron powder as the iron-based powder (¶ 56). In the case of an alloy steel powder, Kobayashi discloses pre-alloying iron with an alloying element (¶ 10). These ranges overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
While Kobayashi does not expressly teach that the iron-based powder is obtained from an atomized iron powder having the claimed composition, this is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. The only physical features imparted by the method of production are that the claimed carbon content in the atomized powder should be present in the claimed iron-based powder and the oxygen content in the iron-based powder is less than the claimed oxygen content in the atomized powder due to reduction annealing. These features are taught by Kobayashi. Since there are no apparent physical differences between the claimed iron-based powder and the iron-based powder of Kobayashi, the powder of Kobayashi renders obvious the claimed product.
Regarding claim 2, Kobayashi teaches the iron-based powder has an average size of between 30 and 120 µm, preferably between 50-80 µm (¶ 55). The maximum particle size is 180 µm (¶ 72). Given the particle size distribution of the prior art, one of ordinary skill in the art would expect a resulting ratio of sizes below 150µm and above 45µm to lie within the claimed ranges, absent objective evidence to the contrary. See MPEP 2112. The apparent density is 1.7-3.5 Mg/m3, or 1.7-3.5 mg/cm3 (¶ 58), the oxygen content is 0.25 mass% or less (¶ 74) and impurities are collectively 0.354 mass% or less (¶ 74). These ranges overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 3, Kobayashi does not expressly teach the claimed SSF-factor. However, Kobayashi teaches the Cu powder has an average size of 5 µm or less (¶ 65). According to the instant specification, copper powder having an average of at most 15 µm, preferably at most 11 µm (¶ 23) is able to achieve the claimed SSF factor for diffusion bonded powder (see Table 3). Accordingly, one of ordinary skill in the art would expect that the powder of Kobayashi has the claimed SSF factor, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 4-5, one of ordinary skill in the art would expect the powder of Kobayashi to have the claimed properties when sintered, absent objective evidence to the contrary, given the similarity in composition and particle size between the powder of Kobayashi and the claimed powder (see discussion of claims 1-3 above). See MPEP 2112.
Regarding claims 6-7, Kobayashi teaches a powder composition comprising the iron-based powder, approximately 0.1%-1.0% graphite (¶ 77), and 0.1%-1.2% lubricant (¶ 93). Kobayashi also teaches adding a machinability additive is optional (¶ 92). These ranges overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 9-10, Kobayashi teaches compacting the powder composition at a pressure of 400-1000 MPa in a die (¶ 91), then sintering at a temperature of 1100°C-1300°C for 10-180 minutes (¶ 95), in a reducing atmosphere (¶ 113). After sintering, the sintered body may be hardened (¶ 97), thereby resulting in a sintered component. These ranges overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 11-12, one of ordinary skill in the art would expect a sintered component made from the powder composition of Kobayashi to have the claimed properties, absent objective evidence to the contrary, given the similarity in composition, particle size, and sintering process between Kobayashi and the claimed invention. See MPEP 2112.
Allowable Subject Matter
Claim 8 is allowed. Reasons for allowance appeared in a previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784